443 F.2d 379
UNITED STATES of America ex rel. Jose PARIS, Relator-Appellant,v.Harold W. FOLLETTE, Warden, Green Haven Prison, Stormville, New York, Respondent-Appellee.
No. 953.
Docket 71-1051.
United States Court of Appeals, Second Circuit.
Argued June 3, 1971.
Decided June 3, 1971.

Appeal from the United States District Court for the Southern District of New York; Walter R. Mansfield, Judge.
Warren H. Colodner, New York City (Joel C. Balsam, New York City, of counsel), for appellant.
Michael Colodner, Asst. Atty. Gen. (Louis J. Lefkowitz, Atty. Gen. of the State of New York, Samuel A. Hirshowitz, First Asst. Atty. Gen., of counsel), for appellee.
Before CLARK, Associate Justice,* and SMITH and HAYS, Circuit Judges.
PER CURIAM.


1
We affirm in open court the denial of appellant's habeas corpus petition.



Notes:


*
 Sitting by designation